Luke, J.
1. Where on September 22, 1921, an attachment was issued and levied upon an automobile for its purchase-money, and where a mortgage upon the same property, dated September 14, 1921, was recorded and foreclosed on September 24, 1921, and the automobile was sold under a judgment obtained October 17, 1921, upon the attachment for the purchase-money, it was not error for the court, upon a rule to distribute the funds arising from the sale of the property, to award them to the plaintiff in attachment in payment of his judgment, he not having, prior to the levy of his attachment, any notice as to the existence of the mortgage. This is true although it does not appear that the automobile was sold by the plaintiff in attachment under a conditional bill of sale. See, in this connection, Southern Iron & Equipment Co. v. Voyles, 138 Ga. 258 (75 S. E. 248, 41 L. R. A. (N. S.) 375, Ann. Cas. 1916D, 369); and North v. Goebel, 138 Ga. 739 (76 S. E. 46).
*262Decided December 12, 1922.
Ray &Ray, for plaintiff in error. 3ere 8. Ayers, contra.
2. Under the petition for certiorari and the ..answer thereto, it does not appear that the court erred in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and 3loodworth, J., concur.